Citation Nr: 1761044	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for neurocardiogenic syncope, claimed as possible psychomotor epilepsy.

2.  Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for neurocardiogenic syncope, claimed as possible psychomotor epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.E.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to December 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  The appeal is currently under the jurisdiction of the VA Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Additional VA treatment records were associated with the record following issuance of the statement of the case.  The Veteran has not waived initial Agency of Original Jurisdiction (AOJ) consideration of that additional evidence.  See 38 C.F.R. § 20.1304 (2017).  However, the additional evidence is not relevant to the appeal for an earlier effective date for the grant of service connection for neurocardiogenic syncope.  The additional evidence is relevant to the appeal for a higher initial rating for the neurocardiogenic syncope, which is herein remanded.  The AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates that issue following completion of the additional development described in the Remand section below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial rating in excess of 20 percent for neurocardiogenic syncope, claimed as possible psychomotor epilepsy, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for a condition manifested by dizzy spells, blackouts, fainting, and severe headaches was denied by the AOJ in an October 1965 rating decision; the Veteran did not file a timely notice of disagreement as to the issue; new and material evidence was not received during the one-year appeal period following issuance of the October 1965 rating decision; and there has been no adjudicatory finding of clear and unmistakable error (CUE) in the October 1965 rating decision.

2.  No correspondence was received from the Veteran after the issuance of the October 1965 rating decision and prior to June 11, 2009, that may reasonably be construed as a formal or informal petition to reopen the previously denied claim.

3.  The Veteran's petition to reopen the previously denied claim for entitlement to service connection for a possible seizure condition was received by the RO on June 11, 2009.


CONCLUSIONS OF LAW

1.  The October 1965 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The criteria for entitlement to an effective date prior to June 11, 2009, for the grant of service connection for neurocardiogenic syncope, claimed as possible psychomotor epilepsy, have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1103 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for an earlier effective date for the grant of service connection for neurocardiogenic syncope arises from his disagreement with the effective date awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the effective date assigned for the grant of service connection, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in April 2016.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an earlier effective date.

VA has also satisfied its duty to assist under the provisions of the VCAA.  The evidence of record contains the Veteran's submissions relevant to the claim for an earlier effective date, as well as service treatment records and post-service medical records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  At the hearing, the VLJ asked the Veteran specific questions as to his appeal for an earlier effective date for the grant of service connection for neurocardiogenic syncope.  In addition, the VLJ solicited information as to any outstanding relevant evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeal was identified by the Veteran.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

The assignment of effective dates for the grant of service connection is governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of a rating and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

Analysis

The Veteran contends that he is entitled to an effective date earlier than June 11, 2009, for the grant of service connection for neurocardiogenic syncope, claimed as possible psychomotor epilepsy.  The Veteran has not identified any specific effective dates that he believes are warranted.  At the August 2017 Board hearing, he testified that he was told that his compensation benefits could "go back as far as 11" years.

A review of the record reveals that the Veteran filed an original claim in July 1965 for entitlement to service connection for dizzy spells, blackouts, fainting, and severe headaches, which he contended were the result of an in-service head injury.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in July 1965.  The RO denied the claim in the October 1965 rating decision.  The RO notified the Veteran of the rating decision in an October 1965 letter, which also informed the Veteran that he could submit any new evidence he believed would justify a different decision and that he could initiate an appeal to the Board by filing a notice of disagreement within one year from the date of the letter.  The Veteran did not file a timely notice of disagreement as to the issue; new and material evidence was not received during the one-year appeal period following issuance of the October 1965 rating decision; there has been no adjudicatory finding of CUE as to the October 1965 rating decision; and the Veteran has not raised the issue of CUE in that rating decision.  Therefore, the October 1965 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In that regard, the Board notes that if, at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  In this case, the record shows that the Veteran's service treatment records were received in October 1965 and were considered in the October 1965 rating decision.  The Veteran has since submitted copies of his service treatment records.  However, the records submitted by the Veteran are duplicative of those contained in the records received in October 1965 and considered in the October 1965 rating decision.  Therefore, they were associated with the record when VA first decided the claim, and the provisions of 38 C.F.R. § 3.156(c) are not for application in this case.

Following the October 1965 rating decision, the first correspondence received from the Veteran was a VA Form 21-4138, Statement in Support of Claim, dated in May 2002, in which the Veteran requested "to reopen claim for service increase for all service connected disabilities."  The Veteran further requested that VA obtain medical records from the New Orleans VA Medical Center and all service treatment records.  In July 2002, the Veteran submitted another VA Form 21-4138 indicating that he was not aware of any source of evidence relevant to his claim for an increased disability rating other than that which the VA would attempt to obtain and/or which had already been identified.  The RO decided the Veteran's increased rating claim in an August 2002 rating decision.  The next correspondence received from the Veteran was the VA Form 21-4138 received on June 11, 2009, in which the Veteran sought to reopen the previously denied claim for entitlement to service connection for a possible seizure condition.

To the extent that the Veteran asserts that he is entitled to an effective date from the date of his initial claim for entitlement to service connection for dizzy spells, blackouts, fainting, and severe headaches, the Board reiterates that this claim was denied by the RO in the October 1965 rating decision.  The Veteran did not complete an appeal as to that decision, and there has been no adjudicatory finding of CUE in that decision.  Therefore, it is final.  38 U.S.C. § 7105.  As such, the original July 1965 claim may not serve as a basis for an earlier effective date.  Furthermore, there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on CUE may result in the assignment of an earlier effective date based on the denied claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that any attempt to overcome finality of the October 1965 rating decision by raising a freestanding claim for entitlement to an earlier effective date in conjunction with the July 1965 claim must fail.  The Board's finding in this regard does not prejudice any future adjudication of a raised issue of CUE in the October 1965 rating decision that denied the original July 1965 claim.

To the extent the Veteran seeks entitlement to an earlier effective date based on the VA Forms 21-4138 received in May 2002 and July 2002, the Board concludes that those statements do not constitute a formal or informal petition to reopen the previously denied claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for a benefit and must identify the benefit sought.  38 C.F.R. § 3.155 (2014).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this case, the May 2002 VA Form 21-4138 contained only a claim for increased rating for the already service-connected disability and a request that VA obtain the Veteran's VA treatment records and service treatment records.  The July 2002 VA Form 21-4138 indicates only that the Veteran was not aware of any additional relevant evidence to support his claim for an increased disability rating.  The VA Forms 21-4138 do not include any statement that can reasonably and liberally be construed as a petition to reopen the previously denied claim for entitlement to service connection for a possible seizure condition.  Therefore, the May 2002 and July 2002 VA Forms 21-4138 are not for consideration in establishing an earlier effective date for the grant of service connection for neurocardiogenic syncope.

On June 11, 2009, the Veteran filed a petition to reopen the previously denied claim for entitlement to service connection for a possible seizure condition.  As noted above, the May 2013 rating decision on appeal granted entitlement to service connection for neurocardiogenic syncope, claimed as possible psychomotor epilepsy, effective June 11, 2009, the date the petition to reopen the previously denied claim was received, in accordance with 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  There are no earlier documents or communication of record dated between the final December 1965 rating decision and the Veteran's June 2009 petition to reopen the previously denied claim that may be construed as a formal or informal claim for the purpose of assigning an earlier effective date for the grant of service connection.

In accordance with the applicable regulations dealing with the assignment of effective dates, June 11, 2009, the date the Veteran's petition to reopen the previously denied claim was received, is the earliest date for the grant of service connection for neurocardiogenic syncope, claimed as possible psychomotor epilepsy.  See 38 C.F.R. § 3.400.  In light of the above, the preponderance of the evidence is against the appeal for an earlier effective date.  The benefit-of-the-doubt rule is not for application, and entitlement to an effective date prior to June 11, 2009, for the grant of service connection for neurocardiogenic syncope, claimed as possible psychomotor epilepsy, is denied.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for neurocardiogenic syncope, claimed as possible psychomotor epilepsy, is denied.


REMAND

The Board finds that the issue of entitlement to a higher initial rating for neurocardiogenic syncope, claimed as possible psychomotor epilepsy, must be remanded for further development before a decision may be made on the merits.

The Veteran seeks a higher initial rating for his neurocardiogenic syncope, which causes dizziness and blacking out.  The Veteran was most recently provided a VA examination as to the disability in May 2013.  At the May 2013 VA examination, the Veteran reported having "spells" about once per month.  The spells start with a feeling of "faintness, weakness, overheated, and weakness," and include falling down and losing consciousness.  The spells always come on while he is standing up or changing position.  The examiner determined that the Veteran did not have a seizure condition and that his spells are not considered major or minor seizures.  At the August 2017 Board hearing, the Veteran testified that the spells have increased in frequency and severity.  In light of the Veteran's assertions, a new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, the medical treatment evidence of record indicates that the Veteran has undergone extensive testing to determine the nature and etiology of the service-connected neurocardiogenic syncope.  The disability is currently rated as a neurological or convulsive disorder analogous to narcolepsy under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8108.  However, recent VA treatment records show that the condition has also been diagnosed as benign paroxysmal positional vertigo, a vestibular disorder.  On remand, the examiner should be asked to state whether the Veteran's service-connected disability is more closely analogous to a vestibular disorder than to a neurological or convulsive disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected neurocardiogenic syncope.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner.

The examiner must be asked to discuss whether the disability is more closely analogous to a vestibular disorder than to a neurological or convulsive disorder, particularly in view of the testing results and diagnoses recorded in the Veteran's VA treatment records.  If the examiner determines that the disability is more closely analogous to a vestibular disorder, then testing sufficient to address the criteria for rating a vestibular disorder must be conducted.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether a higher initial rating may be granted.  Consideration should be given to whether the Veteran may be granted a higher initial rating under a different Diagnostic Code based on the VA examiner's findings.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


